Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Corrected Notice of Allowability
1.	Applicant’s election without traverse of Group I claims 1-6, 9, 19-29 in the reply filed on 1/5/21 is acknowledged.
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 101 (as per claims filed 1/5/21) been renumbered 67. 
3.	Claims 1-6, 9, 19-29, 31, 32, 36-38, 45-47 & 52-67 filed 1/5/21 are present and under consideration.
4.	Since the claims 1-6, 9, 19-29, 31, 32 are in condition for allowance, the non-elected claims 36-38, 45-47 & 52-67 without traverse are cancelled.
5.	Claims 1-6, 9, 19-29, 31, 32 are allowed, subject to the following Examiner’s Amendment.
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ Representative Lawrence A. Villanueva on 2/17/2021.
Cancel claims 36-38, 45-47 & 52-67 without prejudice.

Amend claim 9 as follows:
Claim 9, line 1, delete “claim 7” and replace with “claim 1”.
Claim 9, line 1, delete “wherein a GAL1 promoter is” and replace with “further comprising a GAL1 promoter”.

7.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent, non-patent and sequence data bases it is determined that claims 1-6, 9, 19-29, 31, 32 are described, enabled, unobvious and patentable over prior art of record. The broadest claim 1 is drawn to a DNA construct comprising the following genetic components: a. a gene that expresses zinc-related protein; b. a gene that expresses alkaline phosphatase; and c. a gene that expresses alcohol dehydrogenase. The combination of these genes is unobvious over the known closest prior art, viz., US20070178499 and/or 202001235527. 
	US 20070178499 A1 teaches Fusion proteins including zinc finger tags that bind in a sequence-specific manner and a peptide, polypeptide, or protein can be prepared and expressed. Such fusion proteins can be used to generate protein arrays by binding the zinc finger tags to a DNA array. The fusion proteins can also be used to label cell surfaces with DNA tags. Fusion proteins according to the invention can be used to localize the peptide, polypeptide, or protein that is incorporated into the fusion protein by using a labeled DNA, such as a fluorescent DNA. The invention further includes vectors and host cells, as well as a method of analyzing double-stranded DNA. US 20200123527 A1 teaches anucleated cell-based enzyme immobilization and delivery platform according to claim 51, wherein each of the expressed self-assembled enzymes is a fusion protein, comprising at least one surface expressing moiety and at least one enzymatically active moiety, wherein said enzymatically active moiety is selected from the group consisting of: esterase, lipase, isomerase, glucose isomerase, amylase, alpha amylase, beta amylase, cellulase, endoglucanases, exoglucanases, beta-glucosidases, lyase, pectin lyase, protease, transglutaminase, desaturase, peroxidase, lipoxygenase, catalase, phosphatase, alkaline phosphatase, tyrosinase, urease, and c. a gene that expresses alcohol dehydrogenase. 
It is noteworthy that the various genes are available from numerous sources and described in Tables I-IV. 
8.	Claims 1-6, 9, 19-29 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 31 & 32, directed to the another product that comprises the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I & II as set forth in the Office action mailed on 11/19/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
9.	Drawings filed 3/11/20 are acknowledged.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940